Order entered July 10, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00362-CR
                                       No. 05-19-00363-CR

                            JOSE LOUIS DELUNA JR., Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                  Trial Court Cause Nos. 219-83536-2018 & 219-83537-2018

                                             ORDER
       The reporter’s record was due May 6, 2019. When it was not timely filed, we notified

court reporter Indu Bailey by postcard dated May 8, 2019 and directed her to file the reporter’s

record by June 7, 2019. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Bailey.

       We ORDER the complete reporter’s record filed BY JULY 24, 2019. We caution Ms.

Bailey that the failure to file the reporter’s record by that date will result in the Court taking

whatever remedies it has available to ensure that the appeals proceed in a timely fashion, which

may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Edgeworth,

Presiding Judge, 219th Judicial District Court; Indu Bailey, official court reporter, 219th Judicial

District Court; and to counsel for all parties.




                                                     /s/     BILL PEDERSEN, III
                                                             JUSTICE